                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


CLARA R. FULLER,

                                      Plaintiff,

v.                                                              Case No. 16-2415-DDC

STATE OF KANSAS, DEPARTMENT
OF CHILDREN AND FAMILIES, et al.,

                                      Defendants.

                           SECOND AMENDED SCHEDULING ORDER

         Plaintiff has filed a motion (ECF No. 125) to amend the scheduling order entered in

this case (ECF No. 80, as modified by ECF No. 113). Counsel for defendants has informed

the court they do not oppose the motion. For good cause shown, the motion is granted.

The scheduling order is amended as follows:

         a)        The final pretrial conference is rescheduled from April 11, 2019, to May 13,

2019, at 10:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than May 3, 2019, defendants shall submit the parties= proposed

pretrial        order         as       an     attachment   to    an    e-mail   directed     to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of
                                                      1
O:\SchedulingOrders\16-2415-DDC-125.docx
the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

         b)        The new deadline for filing potentially dispositive motions is May 28, 2019.

         c)        At the direction of the presiding U.S. District Judge, the case is reset for trial

on a trial calendar that will begin on February 4, 2020, at 9:00 a.m. The trial setting may

be changed only by order of the judge presiding over the trial.

         All other provisions of the original and amended scheduling orders shall remain in

effect. The schedule adopted in this second amended scheduling order shall not be

modified except by leave of court upon a showing of good cause.

         IT IS SO ORDERED.

         Dated April 1, 2019, at Kansas City, Kansas.

                                                         s/ James P. O=Hara
                                                        James P. O=Hara
                                                        U.S. Magistrate Judge




                                                   2
O:\SchedulingOrders\16-2415-DDC-125.docx
